       Case 1:19-cv-02973-SCJ Document 146 Filed 07/02/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself and
its members, et al.,
                                               No. 1:19-cv-02973-SCJ
                   Plaintiffs,

       v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,

                   Defendants.



     DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY
      On June 29, 2020, the Supreme Court decided Seila Law LLC v. CFPB,

No. 19-7 (attached), which further supports Defendants’ argument that any

provisions of the LIFE Act found unconstitutional should be severed from the

rest of the Act.

      In Seila Law, the Court found that it was unconstitutional to have a

federal agency led by a single, independent director who could be removed

only for cause. But the Court then severed that unconstitutional removal

provision from the rest of the statute that created the CFPB (the Dodd-Frank

Act). See Slip Op. at 30-36. The Court reiterated that “‘one section of a statute

may be repugnant to the Constitution without rendering the whole act void.’”


                                           1
          Case 1:19-cv-02973-SCJ Document 146 Filed 07/02/20 Page 2 of 5




Id. at 32 (citation omitted). “‘Generally speaking, when confronting a
constitutional flaw in a statute, we try to limit the solution to the problem,

severing any problematic portions while leaving the remainder intact.” Id. at

32 (citation omitted).
      In Seila Law, the “only constitutional defect” was the CFPB Director’s

“insulation from removal,” and that “constitutional violation would

disappear” by striking the for-cause removal provision. Id. at 32-33. The

Court thus held by a 7-2 vote that this provision was severable, reasoning

that the remaining provisions “remain fully operative without the offending

tenure restriction,” are “capable of functioning independently,” and there “is

nothing in the text or history of the Dodd-Frank Act that demonstrates

Congress would have preferred no CFPB to a CFPB supervised by the

President.” Id. at 33.1

      Just so here. Even if this Court finds that the LIFE Act’s restrictions on

post-heartbeat abortions or its definition of natural person (as used in other

statutes) are unconstitutional, any constitutional violation would “disappear”
by enjoining those provisions alone. The Act’s other provisions regarding

child support, tax benefits, tort damages, informed consent, and public health

information are “capable of functioning independently.” And, just as in Seila


      1 Justices Kagan, Ginsburg, Breyer, and Sotomayor dissented from the
Court’s holding that the CFPB’s structure was unconstitutional but agreed that the
removal provision could be severed from the rest of the Dodd-Frank Act. See Slip
Op. at 37 (Kagan, J., concurring in the judgment with respect to severability and
dissenting in part) (“if the agency’s removal provision is unconstitutional, it should
be severed”).

                                          2
         Case 1:19-cv-02973-SCJ Document 146 Filed 07/02/20 Page 3 of 5




Law, plaintiffs point to nothing suggesting that the Georgia Legislature
would have preferred no LIFE Act at all to an Act that included everything

except the abortion restrictions and the definition of natural person. Seila

Law further underscores that any injunction issued by this Court must be
limited to the specific provisions (if any) found to be unconstitutional.


                                            Respectfully submitted,

Dated:       July 2, 2020                   /s/ Jeffrey M. Harris

Christopher M. Carr                         Jeffrey M. Harris (pro hac vice)
  Attorney General of Georgia               Steven C. Begakis (pro hac vice)
Andrew A. Pinson (Bar #584719)              CONSOVOY MCCARTHY PLLC
  Solicitor General                         1600 Wilson Boulevard, Suite 700
Georgia Department of Law                   Arlington, VA 22209
40 Capitol Square SW                        (703) 243-9423
Atlanta, GA 30334
(404) 651-9453                              Patrick Strawbridge (pro hac vice)
                                            CONSOVOY MCCARTHY PLLC
                                            Ten Post Office Square
                                            8th Floor South, PMB #706
                                            Boston, MA 02109
                                            (617) 227-0548

                            Counsel for Defendants




                                        3
       Case 1:19-cv-02973-SCJ Document 146 Filed 07/02/20 Page 4 of 5




                    CERTIFICATE OF COMPLIANCE
      I certify that this brief uses 13-point Century Schoolbook in compliance
with Local Rule 5.1(B).

                                       /s/ Jeffrey M. Harris
                                       Jeffrey M. Harris (pro hac vice)
       Case 1:19-cv-02973-SCJ Document 146 Filed 07/02/20 Page 5 of 5




                       CERTIFICATE OF SERVICE
      I hereby certify that the foregoing brief was electronically filed with the
Clerk of Court using the CM/ECF system on July 2, 2020, thereby serving all

counsel of record.

                                        /s/ Jeffrey M. Harris
                                        Jeffrey M. Harris (pro hac vice)
